DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-7, 10-11, 13, 15-16, 18 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cagle (US 2015/0260508).
In reference to claim 1, Cagle discloses a machine for bending a stamped component into compliance with dimension and tolerance requirements, the machine comprising 
a base (106) for holding the component (motorcycle frame);
a control system (204) configured to 
	collect measurements [see paragraph 0016 lines 13-18], relative to a fixed coordinate system defined by the base (106), of locations of at least one holding, at least one bending datum, and at least one articulating datum of the component by identifying the locations of the at least one holding datum, at least one bending datum and at least one articulating datum of the component [laser are aimed at specific targets on the frame for measurement/analyzing];
	evaluate the measured locations for compliance with predetermined dimensional requirements by comparing each of the measured locations with a corresponding location of a model component (original specifications) [see paragraph 0056 lines 10-15];
	determine a manipulation routine responsive to noncompliance of the measure locations with the predetermined dimensional requirements (original specifications) by determining that a deviation between at least one of the measure locations and the corresponding location of the model component is outside of a predetermined range [see paragraph 0048 lines 31-32 & paragraph 0060 lines 32-36];
	control a tool (towers 108) to correct the noncompliance by moving at least one of the at least one bending datum and the at least one articulating datum relative to the at least one holding datum that is fixed in place during the manipulation routine and deforming the component (frame) into compliance with the predetermined dimensional requirements [see paragraph 0047 lines 7-13 & 17-19; paragraph 0056 lines 16-19].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7, 10-11, 13,15-16, 18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cagle.
In reference to claim 3, Cagle discloses the control system (204) is configured to move the towers which are positioned at datums along the component for correction/adjustment [see paragraph 0056 lines 16-19]. Cagle does not explicitly disclose the movement of at least one articulating datum and at least one bending datum are sequential. 
However,  Cagle does disclose that the towers and chains work together depending on the appropriate configuration needed to correct the noncompliant area of the component [see paragraph 0056 lines 16-19 & 24-29]. 
Therefore it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, that the control system of Cagle inherently is configured to move the datums sequentially in order to perform the needed pulling and fixing of the component during the adjustment operation. 
In reference to claim 4, Cagle further discloses that component (motorcycle frame) is mounted onto the base (106) through the use of a clamping system with numerous tools for mounting motorcycles [see paragraph 0046 lines 3-4]. 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to recognize that the component would be held at a plurality (first, second and third) holding datums to secure the frame to the base and that the plurality of holding datums and the articulating datum are position proximate to an outer periphery of the component since the frame is in a cylindrical form and the chains, brackets and/or straps would be secured to the frame around the outer periphery thereof. 
In reference to claim 5, Cagle further discloses the control system (204) is configured to control the tool (108) to move each of the articulating datums during the manipulation routine [see paragraph 0047]. Cagle further discloses the manipulation routine is performed until the entire component is repaired to the original specifications. 
Therefore one of ordinary skill in the art would recognize that Cagle inherently discloses there to be a plurality of bending datums and given the cylindrical structure of the component (motorcycle frame) the bending locations will be on the outer periphery of the component.
In reference to claim 6, Cagle further discloses the control system (204) determines a maximum displacement parameter for each of the bending locations and the at least one articulating datum, such that the component is plastically deformed during the manipulation routine [see paragraph 0056 lines 24-29 & paragraph 0060 lines 32-36].
In reference to claim 7, Cagle discloses the component to be a motorcycle frame. One of ordinary skill in the art would recognize that the cylindrical structure of the frame will have an aperture therein for mounting the various other components of the motorcycle thereon. 
Therefore it is obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, that a bending location can be disposed proximate to an inner periphery defining a central aperture in the component. It is noted that the component is not positively recited as structure of the apparatus but is rather the intended use of the apparatus. Therefore the specific structure of the component does not provide any patentable weight to the apparatus and because the apparatus of Cagle is capable of accommodating a component of the desired structure it meets the claim language.
In reference to claim 10, Cagle discloses a method of truing a stamped or casted component (motorcycle frame) for a vehicle, comprising of  
receiving the component in a truing machine [see paragraph 0047 lines 3-6];
clamping the component at various datums in a known spatial orientation;
measuring a datum of the component to product measurements by identifying a location of the datum [see paragraph 0016];
evaluating the measurements for compliance with predetermined dimensional requirements by comparing the measured location of the datum with a corresponding location of a model component (original specifications of undamaged frame) [see paragraph 0056 lines 10-15];
clamping the datum in a position in compliance with the dimensional requirements;
determining, based on the measurements, a manipulation routine by determined that a deviation between the measured location and the corresponding location of the model component is outside of a predetermined range [see paragraph 0056 lines 10-24];
performing the manipulation routine to move at least one of the plurality of datums to deform the component to bring the component within the dimensional requirements [see paragraph 0056 lines 24-29];
measuring a bending location of the component;
and performing an additional manipulation routine if such measurements are not in compliance with the dimensional requirement [see paragraph 0016 lines 18-22].
Cagle discloses the invention substantially as claimed except for wherein the plurality of datums comprises a first, second, third and fourth. 
However, given the disclosure of Cagle that the laser measuring device can be used to measure a number of targets [see paragraph 0016 lines 16-18], it would have been obvious to one of ordinary skill in the art that the method of Cagle could be performed with four datums dependent upon the damage to the component. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the number of datums (targets) of Cagle to be four in order to accommodate a component having a corresponding number of damaged locations therein. 
In reference to claim 11, Cagle further discloses moving a datum (target) to a target location during the adjusting routine [see paragraph 0056 lines 8-13].
In reference to claim 13, Cagle further discloses determining a maximum displacement parameter for the fourth datum, such that performing the manipulation routine comprises moving the fourth datum to a maximum displacement based on the maximum displacement parameter resulting in plastic deformation of the component [see paragraph 0056 lines 24-29 & paragraph 0060 lines 32-36].
In reference to claim 15, Cagle further disclose moving a plurality of bending locations on the component [see paragraph 005624-29; towers/chains are positioned at bending locations and moved to correct noncompliance of the frame].
In reference to claim 16, Cagle further discloses determining a maximum displacement parameter for each of the plurality of bending locations, such that movement of the plurality of bending locations to maximum displacements based on the maximum displacement parameters results in plastic deformation of the component [see paragraph 0056 lines 24-29 & paragraph 0060 lines 32-36].
In reference to claim 18, Cagle further discloses the manipulation routine comprises determined an actuation sequence for a plurality of datums based on modeled data (original specifications) [see paragraph 0056 lines 10-19; control system 204 analyzes and performs correction of each noncompliant area based on measurements].
In reference to claim 20, Cagle further discloses re-analyzing the component to ensure damage has been corrected. Cagle fails to disclose discarding the component should compliance of the component can not be met. 
However, it is well known in the art that if a component does not meet a standard and can not be corrected to meet the desired standard the component is discarded.
Therefore it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Cagle to include discarding the component is dimensional requirements are not met following a number of manipulation routines, since such a procedure is well known in the vehicle manufacturing/repairing art.
In reference to claim 21, Cagle further discloses performing an additional manipulation routine based on a throughput and scrap target [see paragraph 0044 lines 15-18].
In reference to claim 22, Cagle further discloses the manipulation routine comprises determining an actuation sequence for a plurality of datums based on collected manufacturing data comprising trends from one or more previous manipulation routine [see paragraph 0016 lines 19-22].
In reference to claim 23, the manipulation routine is defined by a total displacement of a plurality of datums. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725